IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     2022-NCCOA-594

                                       No. COA22-28

                                  Filed 6 September 2022

     Mecklenburg County, No. 21-CVS-5841

     MARY LOVETT, ADMINISTRATOR OF THE ESTATE OF GREGORY DWAYNE
     LOVETT, Plaintiff,

                 v.

     UNIVERSITY PLACE OWNER’S ASSOCIATION, INC. F/K/A UNIVERSITY
     PLACE PROPERTY OWNERS ASSOCIATION, TRICOR INTERNATIONAL, LLC,
     AND EBA CRYSTAL REAL ESTATE LLC, D/B/A SHOPPES AT UNIVERSITY
     PLACE, Defendants.


           Appeal by plaintiff from order entered 13 October 2021 by Judge Gregory

     Hayes in Mecklenburg County Superior Court. Heard in the Court of Appeals 9

     August 2022.


           Mauney PLLC, by Gary V. Mauney for plaintiff-appellant.

           McAngus, Goudelock & Courie, PLLC, by Zachary D. Walton and Heather G.
           Connor for defendants-appellees Tricor International, LLC and University
           Place Owner’s Association, Inc.

           Raynor Law Firm, PLLC, by Kenneth R. Raynor for defendant-appellee Crystal
           Real Estate, LLC.


           TYSON, Judge.


¶1         Mary Lovett (“Plaintiff”), in her representative capacity as Administrator of

     the Estate of Gregory Dwayne Lovett (“Decedent”), appeals from the trial court’s
                            LOVETT V. UNIV. PLACE OWNER’S ASS’N

                                           2022-NCCOA-594

                                          Opinion of the Court



     order granting University Place Owner’s Association, Inc., Tricor International, LLC,

     and EBA Crystal Real Estate LLC’s (collectively “Defendants”) motions to dismiss

     with prejudice. We affirm.

                                     I.      Background

¶2         On the evening of 14 September 2020, Decedent joined friends at the Shoppes

     at University Place, a retail, dining, and recreational complex located in Charlotte.

     Decedent was intoxicated upon arrival at the Shoppes. Decedent met his friends at

     Boardwalk Billy’s Raw Bar & Ribs restaurant and bar and consumed more alcohol.

     Decedent allegedly suffered from alcoholism.

¶3         After leaving Boardwalk Billy’s, Decedent and his friends walked around the

     lake adjoining the Shoppes. No fence, warning signs, or “no swimming” signs were

     posted around the lake, nor was any security personnel present to prohibit Decedent

     from jumping in the lake. Decedent walked to the edge of the lake and jumped in.

     Several by-standers rendered aid and pulled Decedent from out of the lake.

¶4         Shortly after being pulled out of the lake, Decedent jumped into the lake a

     second time. Decedent’s friends became concerned when they could no longer see him

     above the surface of the water, but did not enter the lake and attempt to pull him

     again out of the water. Decedent’s friends called the Charlotte-Mecklenburg Police

     Department for assistance. The police arrived and summoned divers to search for

     Decedent. Decedent could not be located. Police issued a “missing persons” report.
                            LOVETT V. UNIV. PLACE OWNER’S ASS’N

                                             2022-NCCOA-594

                                            Opinion of the Court



¶5         On 15 September 2020, the police returned with divers. Divers found and

     retrieved Decedent’s body from under the surface of the water. The Mecklenburg

     County Medical Examiner’s Office conducted an autopsy and concluded Decedent had

     drowned. The toxicological profile revealed Decedent’s blood alcohol concentration

     (“BAC”) level at the time of death was 0.37 grams per milliliter (0.37 g/100 mL).

¶6         Plaintiff qualified as administrator of Decedent’s estate and filed a complaint

     alleging Decedent’s death was wrongful and directly and proximately caused by

     Defendants’ negligence and gross negligence. Defendants moved to dismiss Plaintiff’s

     complaint with prejudice. The trial court heard arguments on Defendants’ motions

     to dismiss on 14 September 2021 and entered an order dismissing Plaintiff’s

     complaint with prejudice on 4 October 2021. Plaintiff appeals.

                                      II.      Jurisdiction

¶7         Jurisdiction lies in this Court pursuant to N.C. Gen. Stat. § 7A-27(b)(1)

     (2021).

                                            III.   Issues

¶8         Plaintiff asserts the trial court erred by allowing Defendants’ motions to

     dismiss.

                                IV.         Motion to Dismiss

                                  A. Standard of Review
                                LOVETT V. UNIV. PLACE OWNER’S ASS’N

                                           2022-NCCOA-594

                                          Opinion of the Court



¶9          This Court’s standard of review of a Rule 12(b)(6) motion and ruling is well

       established. “A Rule 12(b)(6) motion tests the legal sufficiency of the pleading.” Kemp

       v. Spivey, 166 N.C. App. 456, 461, 602 S.E.2d 686, 690 (2004) (citation and quotation

       marks omitted). “When considering a [Rule] 12(b)(6) motion to dismiss, the trial court

       need only look to the face of the complaint to determine whether it reveals

       an insurmountable bar to plaintiff's recovery.” Carlisle v. Keith, 169 N.C. App. 674,

       681, 614 S.E.2d 542, 547 (2005) (citation and quotation marks omitted).

¶ 10        “On appeal from a motion to dismiss under Rule 12(b)(6), this Court reviews de

       novo whether, as a matter of law, the allegations of the complaint . . . are sufficient

       to state a claim upon which relief may be granted[.]” Christmas v. Cabarrus Cty., 192

       N.C. App. 227, 231, 664 S.E.2d 649, 652 (2008) (citation and internal quotation marks

       omitted) (ellipses in original).

¶ 11          This Court “consider[s] the allegations in the complaint [as] true, construe[s]

       the complaint liberally, and only reverse[s] the trial court's denial of a motion to

       dismiss if [the] plaintiff is entitled to no relief under any set of facts which could be

       proven in support of the claim.” Id. (citation omitted).

                                            B. Analysis

¶ 12          In North Carolina, “a plaintiff’s contributory negligence is a bar to recovery

       from a defendant who commits an act of ordinary negligence.” Sorrells v. M.Y.B.

       Hospitality Ventures of Asheville, 332 N.C. 645, 648, 423 S.E.2d 72, 73-74 (1992)
                               LOVETT V. UNIV. PLACE OWNER’S ASS’N

                                           2022-NCCOA-594

                                          Opinion of the Court



       (citation omitted). Plaintiff correctly asserts Decedent’s contributory negligence does

       not bar recovery from a defendant’s gross negligence.         “Only gross contributory

       negligence by a plaintiff precludes recovery by the plaintiff from a defendant who was

       grossly negligent.” McCauley v. Thomas, 242 N.C. App. 82, 89, 774 S.E.2d 421, 426

       (2015) (citations omitted). “Gross negligence is willful and wanton negligence.” Id.

¶ 13         Our Court has held:

                    An act is wanton when it is done of wicked purpose or when
                    done needlessly, manifesting a reckless indifference to the
                    rights of others. An act is wilful (sic) when there exists a
                    deliberate purpose not to discharge some duty necessary to
                    the safety of the person or property of another, a duty
                    assumed by contract or imposed by law.

       Boyd v. L.G. DeWitt Trucking Co., 103 N.C. App. 396, 402, 405 S.E.2d 914, 918 (1991)

       (internal citations and quotation marks omitted).

¶ 14         In Sorrells, our Supreme Court held the trial court properly granted

       defendant’s motion to dismiss where decedent was voluntarily intoxicated, lost

       control of his vehicle, and struck a bridge. Sorrells, 332 N.C. at 649, 423 S.E.2d at 74.

       The Court found the facts established a similar degree of contributory negligence on

       part of the decedent, and plaintiff could not prevail. Id.

¶ 15         In Davis v. Hulsing Enters., LLC, 370 N.C. 455, 457, 810 S.E.2d 203, 205 (2018)

       our Supreme Court affirmed Sorrells’ analysis.            Our Supreme Court held the

       decedent’s voluntary intoxication established contributory negligence, barring
                              LOVETT V. UNIV. PLACE OWNER’S ASS’N

                                            2022-NCCOA-594

                                         Opinion of the Court



       recovery from defendant’s ordinary negligence. Id. at 458, 810 S.E.2d at 206. It held,

       regardless of defendant’s negligence in continuing to serve decedent alcohol after she

       was visibly intoxicated, the decedent’s contributory negligence prevented recovery.

       Id.

¶ 16         Here, Decedent was voluntarily intoxicated upon arrival and when he twice

       jumped into the lake. Decedent’s BAC was nearly five times the legal intoxication

       threshold of 0.08 grams per milliliter (0.08 g/100 mL). We conclude, as did our

       Supreme Court in Sorrells, Decedent’s voluntary intoxication level equaled, if not

       exceeded, any alleged negligence on Defendants’ part.        The trial court properly

       concluded these uncontested facts, reviewed in the light most favorable to Plaintiff,

       established such a degree of Decedent’s contributory negligence to prevent Plaintiff

       from prevailing as a matter of law.

¶ 17         Plaintiff’s argument fails because Decedent was grossly contributorily

       negligent, and his actions bar any negligence claim against Defendants. Id. Plaintiff’s

       arguments are without merit.

                                       V.     Conclusion

¶ 18         Our case law demonstrates voluntary intoxication is a circumstance which

       establishes gross contributory negligence. Decedent was voluntarily intoxicated

       nearly five times the legal limit when he twice jumped into the lake. Decedent’s gross

       contributorily negligence bars any recovery for negligence from Defendants.
                               LOVETT V. UNIV. PLACE OWNER’S ASS’N

                                         2022-NCCOA-594

                                        Opinion of the Court



¶ 19         Upon de novo review, taking Plaintiff’s allegation as true and in the light most

       favorable to her, the trial court properly granted Defendants’ motions to dismiss

       Plaintiff’s complaint. The trial court’s order dismissing Plaintiff’s complaint is

       affirmed. It is so ordered.

             AFFIRMED.

             Judges INMAN and GORE concur.